Title: [Diary entry: 24 April 1791]
From: Washington, George
To: 

Sunday 24th. Breakfasted at an indifferent House about 13 miles from Sages and three Miles further met a party of Light Horse from Wilmington; and after them a Commee. & other Gentlemen of the Town; who came out to escort me into it, and at which I arrived under a federal salute at very good lodgings prepared for me, about two O’clock. At these I dined with the Commee. whose company I asked. The whole road from Newbern to Wilmington (except in a few places of small extent) passes through the most barren country I ever beheld; especially in the parts nearest the latter; which is no other than a bed of white Sand. In places, however, before we

came to these, if the ideas of poverty could be seperated from the Land, the appearances of it are agreeable, resembling a lawn well covered with evergreens and a good verdure below from a broom or course grass which having sprung since the burning of the woods had a neat & handsome look especially as there were parts entirely open and others with ponds of water which contributed not a little to the beauty of the Scene. Wilmington is situated on Cape Fear River, about 30 Miles by water from its mouth, but much less by land. It has some good houses pretty compactly built—The whole undr. a hill; which is formed entirely of Sand. The number of Souls in it amount by the enumeration to about 1000, but it is agreed on all hands that the Census in this state has been very inaccurately & shamefully taken by the Marshall’s deputies; who, instead of going to Peoples houses, & there, on the spot, ascertaining the Nos.; have advertised a meeting of them at certain places, by which means those who did not attend (and it seems many purposely avoided doing it, some from an apprehension of its being introductory of a tax, & others from religious scruples) have gone, with their families, unnumbered. In other instances, it is said these deputies have taken their information from the Captains of militia companies; not only as to the men on their Muster Rolls, but of the souls in their respective families; which at best, must in a variety of cases, be mere conjecture whilst all those who are not on their lists—Widows and their families &ca. pass unnoticed. Wilmington, unfortunately for it, has a mud bank  miles below, ovr. which not more than 10 feet water can be brought at common tides; yet it is said vessels of 250 Tonns have come up. The qty. of shipping, which load here annually, amounts to about 12,000 Tonns. The exports consist chiefly of Naval Stores and lumber—Some Tobacco, Corn, Rice & flax seed with Porke. It is at the head of the tide navigation: but inland navigation may be extended 115 miles farther to and above Fayettesville which is from Wilmington 90 miles by land, & 115 by Water as above. Fayettesville is a thriving place containing near  Souls. 6,000 Hhds. of Tobacco, & 3000 Hhds. of Flax Seed have been recd. at it in the course of the year.